                         UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

In Re:                                      §
                                            §              Case No. 19-10926-tmd
ORLY GENGER,                                §
                                            §              Chapter 7
         Debtor.                            §

     ORDER GRANTING APPLICATION OF GRAVES DOUGHERTY HEARON &
       MOODY, PC, COUNSEL TO CHAPTER 7 TRUSTEE RON SATIJA, FOR
       ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED AND
               REIMBURSEMENT FOR EXPENSES INCURRED

         ON THIS DAY, the Court considered the Application for Allowance of Compensation for

Services Rendered and Reimbursement for Expenses Incurred (the “Application”) [Dkt. No. __],

and the Court, being of the opinion that the Application is well taken, will hereby approve same.

It is, therefore,

         ORDERED, that the total amount of $72,343.15 in fees billed and expenses incurred by

Graves Dougherty Hearon & Moody, PC in the representation of the Chapter 7 Trustee from

August 8, 2019 to November 6, 2019, is hereby approved.

                                              ###
Order Prepared by Counsel for Ch. 7 Trustee

Brian T. Cumings
SBN 24082882
Graves Dougherty Hearon & Moody, P.C.
401 Congress Ave., Suite 2700
Austin, Texas 78701
512.480.5626
512.536.9926 (Fax)
Email: bcumings@gdhm.com
